Title: From Thomas Jefferson to Mrs. Champernoune, 23 February 1787
From: Jefferson, Thomas
To: Champernoune, Mrs.



Madam
Paris Feb. 23. 1787.

Tho’ I have not the honor of being known to you by name even, yet the interest you have been so good as to take in behalf of the persons who will be the subject of this letter, encourage me to take the liberty of addressing it to you. The late Mr. Trist of America was your brother, and I learn from his widow that you had been pleased to take notice of her and of her son by way of letter. Well acquainted with both, knowing the uncommon worth and good sense of the mother, and the promising genius of the son, and proposing to pay a visit to England the last spring, I wrote to Mrs. Trist for information as to the relations of her son Hore Browse Trist, and the places of their residence. I meant to have taken the liberty of waiting on such of them as I could, and of informing them how hopeful a member of their family was rising up in America. Unluckily I did not receive her answer till I had returned from England. I therefore desired a gentleman, a friend of mine, in London to make some enquiries of the family, and particularly of Mr. Richard Trist of Arundel street London. The result of these enquiries is that letters and invitations have been sent to Mrs. Trist to bring her son to England, that these have not been answered, and that it has even been said the son was dead. My last letter from Mrs. Trist was of the 24th. of July last, when he was alive and well, and I am certain had any accident happened to him since, I should have heard of it. The letters written to her, and the invitations which any of the family may have been so good as to have given her, may have miscarried, or that may have been the fate of her answers to them. I know the respect she entertains for the family too well, to suppose she could have neglected to answer any letter received from them. She is a most excellent mother, judicious and prudent, and devoting her whole existence to the care of her son. She has hitherto been able to supply the expences of his education which has been well conducted: but as he makes further progress these expences will increase, and she is not rich. I fear the possibility therefore that his education may suffer. He is a beautiful boy, of mild dispositions, and fine genius, and as far as can be judged at his age, we may rely that he will do honour to his family, be the station, to which he may be called in that, ever so honorable. The friendly notice you have been already pleased to take, Madam, of the widow and son  of your brother, assure me that you will excuse the disinterested testimony of a stranger, whose sufficient reward it will be if he can be any ways instrumental in restoring an interesting boy to the bosom of his family. Should you think proper to write to Mrs. Trist, I offer my service towards having the letter carried, so that no miscarriage shall take place. For this purpose I take the liberty of giving you my address below, and of adding assurances of the respect with which I have the honor to be Madam your most obedient & most humble servant,

Th: Jefferson


A Monsieur Jefferson Ministre plenipotentiaire des etats unis d’Amerique á Paris

